                       UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                           GREAT FALLS DIVISION



LOUIS PECK,
                                           NO.: CV-17-96-GF-BMM-JTJ
               Plaintiff,
vs.

NANCY A. BERRYHILL, Acting
Commissioner of Social Security             ORDER AWARDING EAJA
Administration,                                    FEES

               Defendant.

      Plaintiff Louis Peck filed a stipulated motion seeking an award of $7,625.61 in

attorney’s fees. For the reasons set forth in the stipulated motion, supporting

affirmation, and good cause shown;

      IT IS HEREBY ORDERED as follows:

      1. Plaintiff is granted attorney’s fees in the amount of $7,625.61 under the

Equal Access to Justice Act (EAJA), 28 U.S.C. §2412. Any award of EAJA fees

shall be subject to offset under the Treasury Offset Program (31 U.S.C.

§3716(c)(3)(B) (2006)) pursuant to Astrue v. Ratliff, 130 S. Ct. 2521, 2528-29
(2010).

          DATED this 20th day of December, 2018.
